Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-10 and 12-14 are allowed. Claim 15 is canceled. 
The prior art teaches the production of a greater amount of P2O5 and a much greater duration of attack on the phosphate ore or rock. (See GB793801). Relevant prior art has been included in the previous and current office action. The prior art GB 793801 teaches the same process as the claimed invention and a phosphate based purified compound is recovered. However, this art does not teach the claimed time period or the low concentration of P2O5. Prior art US 4154799 teaches the claimed P2O5 range in the slurry in order to recover dicalcium phosphate. However, the process differs from the prior art and current claims. Therefore, the claims are allowed based on the P2O05 content and the time period of acid attack.
The claim 15 is a product by process claim and therefore is not appropriate for rejoinder. The method alone has been searched and allowed but DCP composition is a distinct invention that requires a separate search. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S SWAIN/Primary Examiner, Art Unit 1732